Citation Nr: 1145955	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  08-24 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for acne vulgaris, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a psychiatric disability, to include as secondary to service-connected acne vulgaris.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran had active service from March 1966 to September 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New York.


REMAND

The Board finds that additional development is required before the Veteran's claims on appeal are decided.

First, with regard to the claim for increase, the Board notes that the Veteran has alleged that his disability has worsened since his last VA examination in June 2006.  When a Veteran indicates that his disability has increased since his last VA examination, a reexamination should be scheduled.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding an examination necessary where a Veteran alleged worsening, and the most recent VA examination was two years prior).  Additionally, the Board observes that the June 2006 report of VA examination is incomplete.  This report reflects that the examiner found "some disfigurement."  The meaning of "some disfigurement" is unclear as the examiner did not discuss the findings in the context of the 8 characteristics of disfigurement as set out in the schedule for rating disabilities of the skin.  The eight characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118, are: (1) A scar five or more inches (13 or more centimeters (cm.)) in length; (2) A scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) The surface contour of the scar is elevated or depressed on palpation; (4) The scar is adherent to underlying tissue; (5) The skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) The skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) There is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) The skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800.  Therefore, VA's duty to assist obligations require remand for reexamination of the Veteran's service-connected skin disability.

Second, the Board finds that the Veteran submitted additional pertinent evidence during the 90 day period following certification of the appeal to the Board without a waiver of consideration by the agency of original jurisdiction (AOJ).  This evidence includes a medical opinion from his treating VA mental health professionals and VA mental health treatment records.  Because the Veteran has not waived consideration by the AOJ of the additional evidence, the AOJ must review this evidence before the Board can enter a decision.  38 C.F.R. § 20.1304(c).

Lastly, the Board believes that a clarifying medical opinion is necessary.  The record contains several medical opinions on the matter of whether the Veteran has a psychiatric disability secondary to service-connected acne vulgaris.  A medical opinion from the Veteran's family practice doctor dated in September 2007 reflects that, "He suffers from depression caused by Acne Vulgaris facial scarring."  However, no rational for this opinion was given.

Report of VA examination dated in April 2008 reflects a diagnosis for major depression with intermittent psychotic features.  The examiner, Dr. S.L, stated that, "The depression is focused on his acne.  However, it is not clear that the acne is causal or if the stressors of retirement and relocation were the precipitants of the disorder since prior to those events."  The examiner then concluded that, "Therefore, while meeting the criterion for major depressive disorder, it is at least as likely that the depression was the result of the stress associated with retirement and relocation."

An addendum dated in May 2008 by Dr. S.L. to this report reflects that, "Since the depressive symptoms developed subsequent to his retirement and relocation, it is most likely that they are the result of the stress associated with those significant life changes rather than acne scarring."  Dr. S.L. noted that another physician, Dr. M.L., reported in September 2007 that the Veteran's depression and preoccupation with skin scars developed subsequent to retirement and relocation.

Report of VA psychiatric examination by B.O., Ph.D., dated in June 2010 reflects his opinion that there was no nexus between the Veteran's service connected acne and his depression.  His diagnoses included depressive disorder and personality disorder, paranoid type.  Dr. B.O. stated that the Veteran's, "paranoid personality disorder causes conflict and conflict leads to depression."  He stated that the Veteran's, "personality disorder appears to represent the etiology of his current diagnosis and alleged depression."

A letter dated in September 2010 by a VA psychologist, J.S., Ph.D., reflects that, after review of the "C&P reports" by Drs. S.L. and B.O., his opinion was that the Veteran has a body dysmorphic disorder-a rare disorder related to obsessive compulsive disorder-in addition to depressive symptoms and "personality issues."  Dr. J.S. discussed his treatment of the Veteran's body dysmorphic disorder and reports that this disorder caused the Veteran to wear a beard for thirty years.  Dr. J.S. reported that the Veteran had "near imperceptible scarring."  He indicated that body dysmorphic disorder usually has its onset in adolescence, and waxes and wanes throughout life although the Veteran had reported that his body dysmorphic disorder was, "triggered in the military with the onset of skin problems."  Dr. J.S. opined that, "depression or character issues are eclipsed by the importance of the body dysmorphic diagnosis and evaluation for service connection should be made regarding this core problem, ..."  VA psychiatrist, Dr. M.L., added to this letter in September 2010 the following remark:  "Concur with Dr. S [redacted] primary focus of treatment with writer is for body dysmorphic disorder.  This disabling condition is a direct result of skin problems incurred during his time in service."  No rationale was provided by Dr. M.L.

The Board has carefully considered the medical opinions of record.  However, the favorable medical opinions are without any rationale.  Furthermore, the negative medical opinions are incomplete in that they do not address the body dysmorphic disorder or the theory of aggravation of a nonservice disorder by a service-connected disability.  Therefore, because the VA medical opinions do not address the Veteran's body dysmorphic disorder, and whether the Veteran has a psychiatric disability to include a body dysmorphic disorder aggravated by service-connected acne vulgaris, the VA medical opinions are inadequate.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO/AMC should undertake appropriate development to obtain a copy of any outstanding, pertinent records, to include any pertinent VA medical records for the period since March 2011.

2.  Then, the Veteran should be scheduled for VA dermatological examination to ascertain all symptoms and residuals of service-connected acne vulgaris.  The examiner must describe all symptoms fully, including location and percentage of exposed areas affected, and indicate whether any of the 8 characteristics of disfigurement of the head, face, or neck are shown.  The claims folder must be available for review.  A complete rationale for all opinions expressed is required.

3.  The claims folder should be returned to the VA examiner who examined the Veteran in June 2010 for an addendum that states an opinion concerning whether there is a 50 percent or better probability that the Veteran's body dysmorphic disorder originated during service or was caused or permanently worsened by his acne vulgaris and states an opinion concerning whether there is a 50 percent or better probability that the Veteran's depressive disorder was permanently worsened by the Veteran's acne vulgaris.  A complete rationale for all opinions expressed is required.  The rationale may be based on the examiner's knowledge and expertise, medical literature, medical history, post service treatment records, and service treatment records.
If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible.

If the examiner is not available, the claims folder should be forwarded to another VA psychiatrist or psychologist, who should be instructed to provide the required opinions with supporting rationale.  Another examination of the Veteran should only be performed if determined to be necessary by the person providing the opinions.

4.  The RO/AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO/AMC should adjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                                                                  (CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


